Order entered April 25, 2019




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-19-00314-CV

                                    RICKIE PATTON, Appellant

                                                 V.

    BARRY JOHNSON AND STEVEN M. JOHNSON, INDIVIDUALLY AND LAW
    OFFICES OF STEVEN M. JOHNSON, P.C., D/B/A THE JOHNSON LAW FIRM,
                               Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-01668-A

                                              ORDER
                              Before Justices Myers, Molberg, and Nowell

       Before the Court is appellant’s motion for temporary order. We GRANT the motion and

STAY the trial court’s February 22, 2019 arbitration order. This stay shall remain in effect until

further order of the Court.


                                                        /s/   ERIN A. NOWELL
                                                              JUSTICE